15‐3498‐cr 
United States v. Johnson 
 
                            United States Court of Appeals
                                for the Second Circuit
                                                  
                                        AUGUST TERM 2016 
                                      Docket No. 15‐3498‐cr 
                                                  
                                                  
                                    UNITED STATES OF AMERICA, 
                                             Appellee, 
                                                  
                                                v. 
                                                  
                                  CALVIN JOHNSON, A.K.A. CAL, 
                                       Defendant‐Appellant. 
                                                  
                                                  
                                    ARGUED: DECEMBER 12, 2016 
                                     DECIDED: MARCH 10, 2017 
                                                  
                                                  
        Before:             JACOBS, CABRANES, and PARKER, Circuit Judges. 
         
 

        Calvin Johnson appeals from a judgment of the United States District 

Court for the Northern District of New York (McAvoy, J.), entered on October 20, 

2015, convicting him, following the entry of a guilty plea, of conspiracy to 

possess and distribute cocaine, cocaine base, heroin, and marijuana, in violation 

of 21 U.S.C. §§ 841(a)(1) and 846, and of being a felon in possession of a firearm, 
in violation of 18 U.S.C. § 922(g)(1), and sentencing him principally to a 

mandatory term of life imprisonment. Johnson also appeals from an order 

denying his motion to withdraw his guilty plea. We conclude that Johnson’s plea 

was not entered voluntarily, knowingly, and intelligently. Accordingly, we 

vacate the judgment of the district court and the guilty plea, direct that the case 

be reassigned, and remand for further proceedings consistent with this opinion. 

      Vacated and remanded. 

                                       PAUL D. SILVER, Assistant United States 
                                       Attorney, for Richard S. Hartunian, United 
                                       States Attorney for the Northern District of 
                                       New York (with Miroslov Lovric, Assistant 
                                       United States Attorney, on the brief), 
                                       Albany, New York, for the United States of 
                                       America. 
                                        
                                       LAWRENCE GERZOG, New York, New York, 
                                       for Defendant‐Appellant.   
                           




                                            
                                          2 
DENNIS JACOBS, Circuit Judge: 

      Calvin Johnson appeals from a criminal judgment of the United States 

District Court for the Northern District of New York (McAvoy, J.), entered 

October 20, 2015, on a plea of guilty (without a plea agreement) to a drug 

conspiracy in violation of 21 U.S.C. §§ 841(a)(1) and 846, and to being a felon in 

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). A few months after 

his plea on July 3, 2015, but before his sentencing, Johnson wrote to the district 

court seeking to withdraw his plea and replace his lawyer, asserting that he did 

not understand that his guilty plea would necessarily entail a mandatory life 

sentence. If he understood that the judge would have no discretion, Johnson 

explained, he would have gone to trial. The district court denied the motion 

without a hearing, and Johnson also appeals from that denial.   

      We conclude that Johnson’s plea was not entered voluntarily, knowingly, 

and intelligently. In the plea hearing, the impression was given that there was a 

range of sentencing options: the judge spoke of “the potential sentences”; the 

prosecutor gave an account of multiple maximum and minimum sentences, 

discussed supervised release, and warned of the forfeiture of rights (including 

the right to hold public office); and the court and prosecutor discussed 
                                            
                                          3 
Sentencing Guidelines ranges and judicial discretion to weigh the facts and 

circumstances. Although the prosecutor at one point stated that a minimum 

sentence of life would “trump” other considerations, that critical advice was 

overwhelmed by incompatible advisories. The sentencing transcript suggests 

that Johnson’s counsel (on whom Johnson would rely to sort it out) may not have 

understood the inexorable nature of the sentence either. And Johnson’s assertion 

that he would have gone to trial if he knew that a life sentence was foreordained 

is rendered plausible by the arresting fact that he derived absolutely no benefit or 

advantage from the plea.   

      Accordingly, we vacate the district court’s judgment and Johnson’s plea, 

direct that the case be reassigned, and remand for further proceedings consistent 

with this opinion. 

                                  BACKGROUND 

                                          I 

      In October 2014, a grand jury indicted Calvin Johnson on one count of 

participation in a drug‐trafficking1  conspiracy in violation of 21 U.S.C. 



 The drug quantities alleged in the indictment were 280 grams or more of cocaine base; 
1 

5 kilograms or more of cocaine; 1,000 kilograms or more of marijuana; and 100 grams or 
more of heroin. 
                                              
                                            4 
§§ 841(a)(1) and 846 and one count of possession of a firearm by a felon in 

violation of 18 U.S.C. § 922(g)(1). The statutory determinants of his sentencing 

exposure appear relatively complex, but his actual sentence if convicted could 

hardly be simpler. 

      The firearm count, pursuant to 18 U.S.C. § 924(a)(2), carries a maximum 

sentence of ten years of imprisonment and no mandatory minimum. The drug 

count, pursuant to 21 U.S.C. §§ 841(b)(1)(A) and 851, carries a maximum sentence 

of life imprisonment and a mandatory minimum that depends upon the 

application of prior‐felony enhancements: the baseline is a mandatory minimum 

of ten years of imprisonment; a prior conviction for a felony drug offense makes 

a defendant eligible for a mandatory minimum of twenty years; and two such 

prior convictions make a defendant eligible for a mandatory life sentence. 

Pursuant to § 851, the “imposition of an enhanced penalty is not automatic,” but 

is triggered when “the Government files an information notifying the defendant 

in advance of trial (or prior to the acceptance of a plea) that it will rely on that 

defendant’s prior convictions to seek a penalty enhancement.” United States v. 

LaBonte, 520 U.S. 751, 754 n.1 (1997).   



                                              
                                            5 
      The government did seek an enhancement: it filed an information

establishing that Johnson had been twice convicted of criminal sale of a 

controlled substance in the third degree in violation of New York State Penal 

Law § 220.39(1). Those judgments were entered nearly 20 years earlier, in 

September and December of 1995, when Johnson was 19 years old. Johnson was 

incarcerated from 1995 until 2003. He appears not to have had significant 

involvement with the criminal justice system after his release until he was 

indicted in the present case, when he was 38 years old.   

      This indictment charges Johnson with responsibility for drug trafficking 

that allegedly occurred in or through a nightclub that Johnson operated in 

Binghamton, New York. The weapon that gives rise to the firearm count was 

apparently discovered behind a jukebox. By operation of the prior‐felony 

information, conviction on the drug‐trafficking count entails a mandatory 

sentence of life imprisonment. No other sentence is possible. 

                                         II 

      In March 2015, Johnson and his lawyer, Lee Kindlon, appeared by 

videoconference from Albany before Senior U.S. District Judge Thomas McAvoy 

in Binghamton. The purpose of the hearing was to enter a guilty plea. Judge 
                                           
                                         6 
McAvoy advised Johnson that he had a right to appear in the same room and 

asked whether it was “okay with [him]” that they proceed by videoconference, 

and Johnson said that it was. App. 19. Johnson had no plea agreement, but that 

circumstance was never mentioned at his plea hearing. It is not clear from the 

record whether his lawyer attempted to negotiate an agreement, or whether the 

government was willing. 

      In colloquy, the judge asked Johnson whether Kindlon had explained to 

him “the potential sentences” (in the plural), “or consequences of pleading 

guilty,” and Johnson said yes; the judge asked him if he had understood them, 

and Johnson said that he had. Id. at 20.   

      Later, the judge asked the prosecutor, Miroslov Lovric, to “please advise 

Mr. Johnson and the Court what the maximum or any minimum penalties would 

be.” Id. at 30. Lovric said that “the possible maximum penalty is life 

imprisonment” and that “the mandatory minimum pursuant to statute is life 

imprisonment.” Id. He went on to add that “there’s a supervised release term 

required of at least ten years”; that “[i]f there’s any violation of the terms of 

supervised release, the Court would have the power to add an additional five 

years of imprisonment for any violation thereof”; that the second count had a 
                                                
                                              7 
“possible maximum sentence” of ten years with “no mandatory minimum 

required”; and that, with respect to both counts, “in addition to these possible 

maximum penalties,” Johnson would lose certain rights, including the right to 

vote, to possess a firearm, to hold certain public offices, and to obtain certain 

licenses. Id. at 30–31. He summed up, saying that he “believe[s] those are the 

possible maximum penalties and the statutory minimum penalties.” Id. at 31. 

      Without discussing the prosecutor’s remarks or asking Johnson whether 

he understood them, Judge McAvoy then addressed Johnson: 

                    [T]he Court also has to inform you that under and pursuant to 
                    certain Sentencing Guidelines that used to be mandatory but 
                    are no longer mandatory but still must be considered by the 
                    sentencing court, that my discretion in sentencing you is 
                    thereby affected and the Court must enforce the law as it 
                    stands today but sometimes the Court can sentence you above 
                    the Guidelines, below the Guidelines or [e]ven outside of the 
                    Guidelines depending upon the facts, the circumstances and 
                    the law that’s brought to the Court’s attention at or about the 
                    time of sentencing. 
                     
Id. at 32. He asked whether Johnson understood “what I just said about the 

Sentencing Guidelines” and Johnson said yes. 

      Judge McAvoy asked the prosecutor for a preliminary Guidelines 

calculation, and Lovric then delivered about two pages of transcript in the jargon 

                                            
                                          8 
of the United States Sentencing Guidelines. He described one calculation with 

the result that “the guidelines range is 30 to life,” another that is also “30 to life,” 

another that “would be 262 to 327 months,” another that “would be 151 to 188 

months,” another that “is 108 to 135 months” and one that is “188 to 235 

months.” Id. at 33–34. He then added: 

                    All of the guideline provisions I’ve just described are 
                    nevertheless trumped by the fact that the statutory mandatory 
                    minimum is a life term under Section 21 U.S.C. 841(b)(1)(A) 
                    [sic] and as I indicated that is the statutory mandatory 
                    minimum in this case when I indicated the possible penalties 
                    under count one. So the Guidelines are trumped by that 
                    statutory mandatory minimum. 
                     
Id. at 34. Without commenting on the prosecutor’s description of the Guidelines 

calculations or asking Johnson whether he understood their applicability (or that, 

as a practical matter, they simply had no applicability because of the mandatory 

life sentence), the judge asked Johnson, “now that you’ve heard about the 

statutory sentence and Guidelines, do you still wish to plead guilty?” Johnson 

said, “Yes, your Honor.” 

      Judge McAvoy then turned his questioning to Johnson’s lawyer. Kindlon 

described his background and his experience, including dozens of cases over 

more than a decade. He also said that he and members of his firm had spent 
                                              
                                            9 
“dozens and dozens of hours” on Johnson’s case, “in preparation, reviewing all 

the documents, going over them with Mr. Johnson and even trial prep over the 

past weekend and then meetings yesterday with [Johnson] in preparation for 

today’s plea.” Id. at 35. The judge asked him whether he knew of any defenses 

that would prevail at trial and Kindlon answered that “[a]gain, your Honor, after 

going over this thing from soup to nuts over the weekend, we could think of 

nothing. No viable defense to the charges.” Id. at 36. The judge asked if Kindlon 

knew any reason why Johnson should not plead guilty, and Kindlon said no. 

There is nothing to suggest why Johnson—in the midst of trial 

preparation—would knowingly elect to plead when a plea could yield no 

discount from the worst that could happen at trial. 

      Judge McAvoy accepted and entered the plea. 

                                        III 

      On June 24, 2015—just shy of four months after his plea hearing—Johnson 

sent a handwritten letter to Judge McAvoy requesting that his plea be withdrawn 

and that Kindlon be replaced: 

                   My plea was not made knowingly or voluntar[il]y. I was 
                   mislead and ineffectively assisted by my attorney into 
                   believing that your Honor could sentence me to a sentence 
                                          
                                        10 
                     lower than the statutory sentence provided in section 
                     841(b)(1)(a) of the sentencing codes. 
                      
                     During my plea allocution you stated that you had the power 
                     to go above, below, or even outside the guidelines depending 
                     on the laws at the time of my sentencing. I misunderstood you 
                     to mean you could sentence outside of the statutory sentences 
                     as well. 
                      
                     Without being lead to believe this by my attorney I would 
                     never have plead guilty to charges that sentence me to a 
                     mandatory term of life in prison. 
                      
                     I have everything to gain going to trial versus just accepting a 
                     life sentence. Mr. Khindlon has provided me with ineffective 
                     assistance, not only by advising me to plead guilty to a 
                     mandatory life sentence, but also by stating to me as well as 
                     stating to your Honor on the plea allocution record that “He 
                     cannot come up with a defense.” 
                      
Id. at 39–40. It does not appear that Kindlon was asked to respond. In any event, 

he did not. The government filed an opposition.   

      A few days after the date of Johnson’s letter, but one day before it was 

filed by the clerk, Kindlon filed a sentencing memorandum. That memorandum 

does not mention the mandatory sentence. It argues that the career‐offender 

enhancement should not apply and that the court should use a 1:1 

crack‐to‐powder ratio. It thus assumes application of the Sentencing Guidelines, 

even though they could have no effect as a result of the mandatory sentence. 
                                           
                                         11 
(The government’s sentencing memorandum responds to those arguments but 

also points out that the mandatory life sentence applies.) 

       On October 5, 2015, Judge McAvoy ruled without a hearing, denying the 

motion to withdraw the guilty plea and to replace Kindlon. Most of the decision 

is a detailed restatement of the plea hearing.2  It concludes that Johnson “under 

oath, informed the Court that he understood the charges against him and the 

consequences of pleading guilty, and that his attorney had explained both to 

him,” and therefore that his “claims here are contradicted by his own sworn 

statements at the plea allocution.” Id. at 52. 

       On October 21, 2015, Johnson and Kindlon appeared before Judge McAvoy 

for sentencing. The judge asked Kindlon what he would like to say on behalf of 

his client, and Kindlon briefly discussed the phenomenon of overly harsh 

sentences and seemingly asked the judge to use discretion (though he could not 

lawfully do so): 




2 The judge also rejected Johnson’s pro se motion on the grounds that: (i) it offered no 
facts concerning his actual innocence nor did it even allege he was innocent; and (ii) 
four months passed between his plea and the pro se letter, a significant span of time that 
typically weighs against granting the motion. Neither of these grounds is persuasive, 
particularly in light of the deference typically afforded to pro se litigants. 
                                                
                                             12 
                   [W]e stand here next to Mr. Johnson on [sic] watching the 
                   sands shift in front of us in terms of the sentencing guidelines 
                   and I only ask that the Court take this into consideration so 
                   we’re not standing here in five years or ten from now, you 
                   know, asking to have Mr. Johnson resentenced to something 
                   other than what he may be sentenced to today, something 
                   much less. I ask the Court to be prospective in how it 
                   sentences Mr. Johnson. Look at all the things he’s done and 
                   balance them against the things which he pled guilty to and 
                   sentence him accordingly. 
                    
Id. at 79. Judge McAvoy said that he thought a “more appropriate” sentence 

“would be something in the neighborhood of 180 months” but that he was 

bound by the law. Id. at 80. Accordingly, Johnson was sentenced to life in prison.   

      With new counsel, Johnson appealed. He argues that his guilty plea should 

be vacated because it was not knowing, intelligent, and voluntary; that his 

motion to withdraw the plea should have been granted; and that it was an abuse 

of discretion to deny his motion to replace counsel without a hearing. 

                                   DISCUSSION 

                                           I 

      A guilty plea operates as a waiver of constitutional rights, including the 

rights to a jury trial and against self‐incrimination, and it is therefore “valid only 

if done voluntarily, knowingly, and intelligently, ‘with sufficient awareness of 



                                            
                                          13 
the relevant circumstances and likely consequences.’” Bradshaw v. Stumpf, 545 

U.S. 175, 183 (2005) (quoting Brady v. United States, 397 U.S. 742, 748 (1970)).   

      Procedurally, pleas are governed by Rule 11 of the Federal Rules of 

Criminal Procedure. Given the constitutional implications, “this Circuit has 

adopted a standard of strict adherence to Rule 11 and . . . therefore we examine 

critically even slight procedural deficiencies to ensure that the defendant’s guilty 

plea was a voluntary and intelligent choice, and that none of the defendant’s 

substantial rights has been compromised.” United States v. Livorsi, 180 F.3d 76, 78 

(2d Cir. 1999) (quotations, citations, and modifications omitted). When a Rule 11 

violation is raised in the district court, this Court reviews for harmless error. See 

United States v. Tien, 720 F.3d 464, 469 (2d Cir. 2013). “In demonstrating harmless 

error, it is not enough to negate an effect on the outcome of the case. Rather, the 

Government must prove that the error was harmless beyond a reasonable 

doubt.” Id. (citations and internal quotation marks omitted). 

      Rule 11 provides that “the court must address the defendant personally in 

open court” and “must inform the defendant of, and determine that the 

defendant understands” a long list of things, Fed. R. Crim. P. 11(b)(1), including 

“any maximum possible penalty” and “any mandatory minimum penalty.” 
                                            
                                          14 
Id. 11(b)(1)(H)‐(I). The district judge in this case did not personally inform the 

defendant of any sentence at the plea hearing, but it is enough that the court 

directed the prosecutor to do so. The baffling complexity of the prosecutor’s 

account did, however, render serious the failure by the court to confirm that 

Johnson understood the sentence that his guilty plea entailed. Johnson says that 

he was confused, and it is easy to see how that might be. Johnson was not trained 

in the law. 

      The most significant fact for Johnson at his plea hearing—a fact that he had 

to understand for his plea to be voluntary, knowing, and intelligent—was that 

life imprisonment was the certain consequence of pleading guilty. This was not 

merely a potential sentence, or one possible maximum among other possibilities, 

but his certain and inevitable sentence upon conviction. By pleading guilty, he 

was effectively sentencing himself to spend the rest of his life in prison; yet this 

fact was not conspicuous at his plea hearing, which included discussion of many 

other “possible” (though actually impossible) sentences and robotic references to 

(inapplicable) calculations and judicial discretion. 




                                            
                                          15 
      Johnson’s plea hearing, in relevant part, proceeded in three explanatory 

stages, each of them comprehensible only from the perspective of a lawyer or 

judge for whom plea hearings are routine. 

      The prosecutor’s first lengthy recital, specifying the “possible maximum,” 

a “mandatory minimum,” the loss of certain rights, and statutory periods of 

supervised release with additional terms of incarceration for violations, was 

technically sound, but confusing and difficult to reconcile with the inevitability 

of Johnson’s sentence. The “possible maximum” was no mere possibility; and 

while conviction would bar Johnson from obtaining certain licenses and holding 

certain public offices, discussion of these moot considerations, without effective 

context, could only bespeak the possibility of a sentence short of life in prison. 

      The judge inadvertently compounded the confusion. Without asking 

Johnson about what the prosecutor had just said, or whether Johnson understood 

the mandatory life sentence, the judge discussed discretion and the Guidelines, 

and the court’s ability to sentence “below the Guidelines or [e]ven outside of the 

Guidelines depending upon the facts . . . .” App. 32. Everything the court said 

was accurate, but the better Johnson understood those points, the less he could 

appreciate that he would be sentenced to life, no matter what. So when Johnson 
                                           
                                         16 
confirmed his understanding, all he could have understood is that judges 

generally have considerable discretion in sentencing—not that in his sentencing 

the judge would have none whatsoever. 

      The prosecutor’s long and technical explanation of the Sentencing 

Guidelines described several widely‐varying potential sentences. When at length 

the prosecutor came around to saying that the mandatory sentence “trumps” the 

other potential sentences, it was at cross‐purposes to the earlier discussion. Even 

the government conceded in its brief, Gov. Br. 33 n.11, and at oral argument that 

it would have been better to clarify the mandatory minimum. Explaining the 

statutory minimum in terms the defendant would understand was not just 

advisable, but essential to a valid plea. 

      The prosecutor’s recitation would be unremarkable to a lawyer or a judge 

who is accustomed to calculating a Guidelines range at every plea hearing; 

indeed, although the Guidelines have been advisory since United States v. Booker, 

543 U.S. 220 (2005), district courts are still required by statute to “consider” them 

at sentencing, 18 U.S.C. § 3553(a)(4),3  and the Federal Rules of Criminal 



3  The Supreme Court has interpreted this requirement as a direction that “district 
court[s] should begin all sentencing proceedings by correctly calculating the applicable 
                                             
                                           17 
Procedure require judges to explain this obligation to defendants and to 

determine that they understand it before accepting a guilty plea, Fed. R. Crim. P. 

11(b)(1)(M). The district court therefore can hardly be faulted for including this 

discussion at the plea hearing, as is customary and generally required. But the 

defendant’s understanding remains the paramount consideration. See United 

States v. Maher, 108 F.3d 1513, 1521 (2d Cir. 1997) (“What is essential . . . is that . . . 

the defendant actually understands.”). 

       Discussion of several “possible” sentences, notwithstanding their definite 

inapplicability to the defendant, undermined the plea, which can be valid only if 

the defendant has “sufficient awareness of the . . . likely consequences.” Brady, 

397 U.S. at 748. The district court should have avoided confusion by clearly and 

unambiguously telling the defendant that, notwithstanding everything else being 

said, the consequence of his guilty plea would be a life sentence, period. 

                                              II 

       A remarkable feature of Johnson’s guilty plea, which seems to have gone 

unnoticed or unmentioned at his plea hearing, is that Johnson evidently stood to 

gain nothing from it. He had a constitutional right to a trial, and thereby at least a 

Guidelines range.” Gall v. United States, 552 U.S. 38, 49 (2007). 
                                               
                                             18 
chance of acquittal. Criminal defendants routinely waive that right and plead 

guilty in order to benefit from an offense‐level reduction for acceptance of 

responsibility under § 3E1.1 of the Sentencing Guidelines, or to avoid more 

serious charges pursuant to a plea agreement. But Johnson had no plea 

agreement and the mandatory life sentence mooted any offense‐level benefit. His 

options, if he had understood them, were to plead guilty and receive a life 

sentence, or to proceed to trial and receive a life sentence if convicted. The latter 

might not turn out to be much better than the former, but it is no worse, and it 

offers at very least a bargaining chip. Why, then, would Johnson take a naked 

guilty plea? 

      Johnson’s letter seeking to withdraw his plea states that he would not have 

pleaded guilty if he had understood the mandatory sentencing consequence 

because he had “everything to gain going to trial versus just accepting a life 

sentence.” And of course he is correct. In light of the circumstances, and absent 

any explanation, the plea appears on its face irrational. There might be some 

motive for a knowing and intelligent waiver in this situation, but none is 

obvious, and the district judge did not attempt to elicit one. The district court 

erred by failing to determine that the waiver was knowing and intelligent, “with 
                                            
                                          19 
sufficient awareness of the relevant circumstances and likely consequences.” 

Brady, 397 U.S. at 748. 

      The government contends that imposition of the statutory penalty was 

“fairly communicated” to Johnson when the prosecutor stated that the statutory 

sentence “trumps” the guidelines. A footnote in the government’s brief offers the 

breathtaking understatement that “[t]his is not to say that it would have been 

inadvisable for the district court thereafter to insure that Johnson understood 

that the statutory mandatory minimum term of imprisonment was the guidelines 

sentence.” Gov. Br. 33 n.11. Considering the context of the long and technical 

allocutions and the judge’s discussion of (inapplicable) discretion, it is a dubious 

proposition that anything was “fairly communicated”; but in any case, the 

district court was obligated to determine that the defendant actually understood. 

And he needed to understand not just that the mandatory minimum “was the 

guidelines sentence” (which implies that the judge has discretion to depart from 

it, since the Guidelines are advisory) but that it was the actual and inevitable 

sentence. “[A] plea of guilty is more than an admission of conduct; it is a 

conviction.” Boykin v. Alabama, 395 U.S. 238, 242 (1969). It is “a grave and solemn 

act to be accepted only with care and discernment.” Brady, 397 U.S. at 748. And 
                                           
                                         20 
“it cannot be truly voluntary unless the defendant possesses an understanding of 

the law in relation to the facts.” McCarthy v. United States, 394 U.S. 459, 466 

(1969).4 

       The only way to ensure that such a seemingly irrational plea is made 

knowingly is to tell the defendant clearly and unambiguously that the judge will 

have no discretion at sentencing, and that accepting the plea will result in no less 

than the mandatory sentence—in this case, to tell Johnson that pleading guilty 

means he will be sentenced to life in prison and that no other outcome is 

possible. The district judge was required to determine that Johnson understood 

this. If the judge had explained it, it is unlikely that Johnson, if rational, would 

have taken the plea. It was clearly not entered voluntarily, knowingly, and 

intelligently. 




 The government supports its position with a citation to United States v. Rodriguez, 725 
4 

F.3d 271 (2d Cir. 2013), but that case is inapposite. The defendant argued that delegating 
the explanation of penalties to the prosecutor violated Rule 11, and we held that he 
understood his sentencing exposure and that the delegation “did not affect his decision 
to plead guilty.” Id. at 276. Johnson, by contrast, likely would not have pleaded guilty if 
he had understood that doing so would necessarily result in a life sentence; and we 
hold that the district court violated Rule 11 not by delegating the explanation of the 
penalties to the government, but by failing to ensure that Johnson understood them. 
                                                
                                              21 
      Accordingly, we vacate the judgment of conviction and the plea 

underlying it. Because we hold that it was error to accept and enter Johnson’s 

guilty plea, we do not reach any arguments he raises with respect to the 

supposed failure to hold a hearing on his letter motion. 

                                         III 

      We usually remand cases “without any directions or suggestions as to the 

judge before whom they are to be conducted.” United States v. Robin, 553 F.2d 8, 9 

(2d Cir. 1977). But there are circumstances in which: 

                    both for the judge’s sake and the appearance of justice, an 
                    assignment to a different judge is salutary and in the public 
                    interest, especially as it minimizes even a suspicion of 
                    partiality. In such circumstances our remand does not imply 
                    any personal criticism of the trial or sentencing judge. . . .   
                     
                    [T]he principal factors considered by us in determining 
                    whether further proceedings should be conducted before a 
                    different judge are (1) whether the original judge would 
                    reasonably be expected upon remand to have substantial 
                    difficulty in putting out of his or her mind 
                    previously‐expressed views or findings determined to be 
                    erroneous or based on evidence that must be rejected, (2) 
                    whether reassignment is advisable to preserve the appearance 
                    of justice, and (3) whether reassignment would entail waste 
                    and duplication out of proportion to any gain in preserving 
                    the appearance of fairness. 
                     
Id. at 10 (quotations and citations omitted).     
                                           
                                         22 
      The first factor is either neutral or weighs only lightly in favor of 

reassignment in this case. The original judge did not rely on erroneous factual 

findings or on evidence that must be rejected. On remand, he would need to put 

out of his mind his earlier acceptance of Johnson’s guilt and any adverse findings 

from the presentence investigation report; but he would not reasonably be 

expected to have substantial difficulty doing so.   

      We nevertheless find, on the basis of the second factor taken in conjunction 

with the third, that it would be “salutary and in the public interest” for the case 

to be reassigned “to preserve the appearance of justice.” If Johnson does proceed 

to trial, the appearance of justice would best be preserved if he can do so before a 

judge who has not already accepted his guilt. Even assuming, as we do, that the 

original judge would be able to put earlier proceedings out of his mind and 

preside fairly, the “countervailing considerations of efficiency and feasibility” are 

weak in this case. Id. at 11. Johnson pleaded guilty without extensive earlier 

proceedings and the case does not appear to be factually complex, so there is no 

indication that the original judge “has gained familiarity with a detailed factual 

record” that would be wasteful for another judge to replicate. Id. at 10. 



                                           
                                         23 
Reassignment would therefore not “entail waste and duplication out of 

proportion to any gain in preserving the appearance of fairness.” Id.   

      Accordingly, we direct that the case be reassigned on remand. 

                                 CONCLUSION 

      For the foregoing reasons, we vacate the judgment of the district court and 

the guilty plea, direct that the case be reassigned, and remand for further 

proceedings consistent with this opinion. 




                                           
                                         24